DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of an electronic gaming machine comprising:	a cabinet;
	a wireless transmitter;
	at least one memory device housed within the cabinet, the at least one memory device storing EGM data associated with the EGM, the EGM data including at least a unique device identifier (ID) of the EGM, the at least one memory device defining a first memory partition and a second memory partition, the first memory partition assigned to a first node of a blockchain network, the second memory partition assigned to a second node of the blockchain network;
	a game controller communicatively coupled to the at least one memory device and the wireless transmitter, the game controller housed within the cabinet, the game controller configured to execute instructions stored on the at least one memory device, which when executed, cause the game controller to at least:
	execute the first node of the blockchain network on the EGM and store a first copy of a blockchain on the first memory partition;

	generate, at the EGM, a metering event associated with game play of an electronic game on the EGM, the metering event including a transaction type and a transaction value;
	submit a first blockchain transaction to the blockchain network, the first blockchain transaction including at least the transaction type, the transaction value, and a timestamp, the submission causing the first blockchain transaction to be added to a new block on the blockchain by adding the new block within the first copy of the blockchain
	on the first memory partition and within the second copy of the blockchain on the second memory partition; and
	locally determine consensus for the new block on the blockchain between the first node and the second node of the EGM.	While the concepts of blockchains networks and memory partitioning has been explored in the prior art, for example Madhavan et al (US 2017/0293669) which separates blockchains into partitions (pars. [0109] and [0214]), and Davis (US 2018/0019867) which also discloses partitioned blockchains ([0029]). However, there is no teaching or suggestion in the prior art of executing a blockchain network in the manner taught by the claimed invention with a combination of executing a first and second node on the blockchain network on the EGM, storing a first and second copy of the blockchain on the first and second memory partition respectively, generating a metering event associated with game play of an electronic game on the EGM, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KEVIN Y KIM/Primary Examiner, Art Unit 3715